Citation Nr: 0509196	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-31 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5,616, to 
include whether the overpayment was properly created, and 
whether the waiver request was timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from January 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
February 2004, which denied waiver of recovery of an 
overpayment in the calculated amount of $5,616, on the basis 
that the waiver request was not timely filed.  For reasons 
expressed below, this aspect of the claim is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the veteran was found 
to be permanently and totally disabled for pension purposes, 
effective in August 2002.  

2.  For the period from September 2002 through March 2003, 
the veteran was paid VA pension benefits in an amount based 
on no countable income, totalling $5,616.  In a decision 
dated in April 2003, the VA determined that the veteran had 
excess countable income, and was not entitled to receive any 
pension benefits; therefore, an overpayment of $5,616 was 
created.  

3.  Based on his income, the veteran was entitled to receive 
pension benefits for the period from September through 
December 2002, but, because of countable disability income of 
$131 per week, he was only entitled to receive $923 of the 
$3195 he was paid for that period; $923 was properly paid, 
and, thus, that portion of the overpayment was not properly 
created.  

4.  In December 2002, the veteran returned to work, and his 
income from that point exceeded the applicable maximum 
countable income.  

5.  The remaining $4,693 of the overpayment, based on $2,272 
received during the period from September through December 
2002, to which he was not entitled, and the entire $2,421 
paid for the period from January through March 2003, was 
properly created.  


CONCLUSION OF LAW

Of the assessed pension overpayment of $5,616, the amount of  
$923 was not properly created, and the remaining amount of 
$4,693 was properly created.  38 U.S.C.A. §§ 1521, 5112 (West 
2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273, 3.660 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clarification of issues

As a threshold matter, the Board must address the complicated 
procedural posture of this appeal, specifically, the problems 
ensuing from the veteran's attempt to simultaneously pursue 
his waiver claim and dispute of the debt.  The matter began 
with an award dated in April 2003, which retroactively 
terminated the veteran's entitlement to pension benefits, 
effective in September 2002.  In May 2003, he was informed by 
separate letter from the VA Debt Management Center (DMC) that 
this resulted in an overpayment in the amount of $5,616, 
which must be repaid, but that he could dispute the debt if 
he did not believe he owed it, and request a waiver of the 
debt.  

In February 2004, a formal waiver request was received, in 
which the veteran noted that he believed he was entitled to 
part of the money.  In a waiver decision dated in February 
2004, the Committee denied the waiver request, on the grounds 
that the February 2004 request was untimely.  

In March 2004, he submitted a notice of disagreement with 
this determination, explaining that he had disputed the 
amount of the debt in May 2003, and he attached a copy of a 
statement in support of claim, dated in May 2003, in which he 
disputed the amount of the debt, asserting that he felt he 
was owed benefits for the period prior to his return to work.  

In April 2004, VA informed the veteran that because he was 
disputing the debt, no action could be taken on his notice of 
disagreement with respect to the waiver issue until that 
matter had been resolved.  After asking for, and receiving, 
additional information from the veteran, in June 2004, the RO 
notified the veteran of its determination that the 
overpayment was valid.  He was informed, in a separate 
letter, that if he disagreed with the amount of the debt, the 
Committee could not take any action on his appeal of the 
waiver action until the Service Center considered his appeal 
of the action which created the debt.  

In August 2004, the veteran was furnished a statement of the 
case, which solely addressed the timeliness of waiver request 
issue.  In September 2004, his substantive appeal was 
received, in which he stated that although he still did not 
agree with VA concerning the debt, he was now being forced by 
VA to accept the debt and believed that he should be granted 
a waiver.  The RO responded by informing him that since he 
still disagreed with the validity of the debt, the case must 
be referred to the Service Center "to revisit that issue and 
to prove to your satisfaction that the debt is correct or to 
refer your case to the [Board] for a final decision on that 
issue."  

In correspondence dated in October 2004 and February 2005, 
the veteran said he no longer wished to pursue the dispute 
issue, so that the waiver issue could be resolved.  He 
indicated that the DMC still had not considered the waiver 
issue.  

Although he withdrew the issue of the validity of the debt, 
it is obvious that he did so solely because he is under the 
mistaken impression that he cannot have his waiver claim 
considered until the Board reaches a decision on the dispute 
issue.  For two reasons, his impression is not correct.  
First of all, his waiver claim has already been considered, 
and denied, and an appeal perfected.  The Committee on 
Waivers and Compromises (Committee) at the RO, and not the 
DMC, has jurisdiction over such claims.  The February 2004 
decision that his waiver request was not timely filed was in 
fact the decision on his waiver claim; if a waiver request is 
not timely (i.e., received within the 180-day time limit), 
the request for waiver cannot be further acted upon.  
Currently, the timeliness issue is the perfected issue before 
the Board on appeal, having been addressed in the statement 
of the case and the substantive appeal.  Unless this issue is 
resolved in his favor, his request for waiver cannot be 
further considered.

Second, with respect to the dispute and waiver claims, a VA 
regulation specifically states that the veteran's rights to 
dispute the existence or amount of the debt, to request 
waiver, and to appeal the VA decision underlying the debt 
"can be exercised separately or simultaneously."  38 C.F.R. 
§ 1.911(c) (2004), see Schaper v. Derwinski, 1 Vet. App. 430, 
434 (1991).  

While the United States Court of Appeals for Veterans Claims 
(Court) in Schaper held that the veteran's challenge to the 
validity of the debt must be decided before adjudicating the 
waiver application, the Court also held that a challenge to 
the validity of the debt was implicit in the waiver 
application, and must be determined as part of his 
application for a waiver of the debt.  Id., at 437.  The 
Court noted, in that case, that the Board had erred in 
failing to decide "in the waiver context" the validity 
issue.  Id.  

While the validity issue must be resolved prior to a decision 
on the waiver issue, this is a sequential process to be 
followed at a particular adjudicative level, and does not 
mean that the veteran must exhaust all appellate remedies on 
the validity issue prior to a decision on the waiver issue.  
In this regard, the pertinent regulation (cited by the Court 
in Schaper) specifically states that the issues may be 
pursued simultaneously under 38 C.F.R. § 1.911(c).  Moreover, 
the Court in Schaper contemplated an ultimate Board decision 
which would address both issues, which would be impossible if 
the waiver issue could not be decided until the validity 
issue had been resolved at all levels.  The Court retained 
jurisdiction of both issues, noting that the ultimate issue 
for which the veteran sought judicial review was his 
indebtedness to VA.  Schaper, at 437.  

Likewise, in this case, the veteran's concern is clearly with 
the money he owes VA, and a timely resolution of the matter, 
not internal VA procedures.  In view of these factors, the 
Board finds that the perfected appeal as to the waiver issue 
includes the implicit matter of the validity of the debt, 
and, therefore, that matter is properly before the Board as 
well.  In this regard, both the notice of disagreement and 
the substantive appeal focused on this aspect of his claim.  
Moreover, the Board does not accept the withdrawal, since it 
is obvious that the veteran feels he was coerced into it.  
The validity of the debt will be addressed below, while the 
waiver issue must be remanded for additional development.  

II.  Validity of the debt

The Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation, nor does it apply to waiver claims.  Dela 
Cruz v. Principi, 15 Vet.App. 143 (2001); Barger v. Principi, 
16 Vet.App. 132 (2002).  The veteran has been provided all 
necessary information, and, in any event, the essential facts 
are not in dispute; the validity issue rests on the 
interpretation and application of the relevant law.  A review 
of the file indicates that there is no reasonable possibility 
that any further assistance would aid the veteran in 
substantiating his claim.  Thus, there has been adequate 
notification and development under the relevant law.  See 
Dela Cruz.   

The veteran's initial claim for VA pension was received in 
August 2002; in this claim, he reported that he had last 
worked in May 2002, as a laborer, and that he currently was 
not in receipt of any income from any source.  He also 
provided a doctor's statement that he was permanently and 
totally disabled due to cardiac myopathy.  

In a decision dated in November 2002, he was awarded pension 
benefits, in the monthly amount of $796, based on his status 
as a single veteran with no dependents, and no income, 
effective in September 2002.  In December 2002, he returned 
to work, and in January 2003, VA was informed of this fact, 
via his statement provided at a VA examination.  In February 
2003, the veteran was informed that VA proposed to terminate 
his pension due to his return to work, and in April 2003, VA 
terminated his pension, effective in September 2002.  By a 
separate letter dated in May 2003, he was informed that this 
action had resulted in an overpayment of $5,616, which must 
be repaid.  

The veteran disputed the amount of debt, pointing out that he 
did not return to work until December 2002, and he submitted 
a statement from his employer to that effect.  He stated that 
he had been told by his doctor that he would not be able to 
return to work, due to his heart condition (he is employed as 
a laborer), but that after a cardiac catheterization in 
November 2002, his doctor determined that he could return to 
work.  The Board finds the veteran's statements indicating 
that he in good faith believed he was disabled, at least for 
the foreseeable future, and therefore entitled to pension 
benefits based on permanent and total disability, to be 
credible.

Subsequent income information received from the veteran 
confirmed that his income, once he returned to work, exceeded 
the maximum countable income for a single veteran with no 
dependents.  However, he also disclosed that during the 
period prior to his return to work, he was receiving 
disability payments in the amount of $131 per week.  

A veteran who meets the disability and wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of countable income.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23.  The pertinent regulation regarding 
computation of income for improved pension purposes provides 
that payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
Disability payments are not listed among the exclusions from 
countable income.  38 C.F.R. § 3.272 (2004).  

Thus, although the veteran is correct in stating that his 
pension should not have been terminated until after he 
returned to work, his initial award failed to take into 
consideration his disability payments of $131 per week.  

Entitlement to pension benefits is computed by a process of 
annualization, whereby the amount is calculated on an annual 
basis and then divided by 12 to obtain the monthly payment.  
See 38 C.F.R. § 3.273(a).  Projected annually, $131 per week 
amounts to $6,812 per year; subtracted from the maximum rate 
of pension of $9,556, the remaining $2,744 results in a 
monthly amount due of $228.  Thus, beginning in September 
2002, he was entitled to receive $228 per month in VA 
disability pension benefits, rather than the $796 per month 
he actually received.   

In December, he began working, and his employment income 
exceeded the maximum countable income for pension purposes.  
Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective at the end of the month in which the increase 
occurred.  38 U.S.C.A. § 5112(b); 38 C.F.R. §§ 3.273(b), 
3.660(a).  Thus, the proper date for the termination of 
pension benefits was January 1, 2003, not September 1, 2002.  
Income cannot be counted retroactively from the date of 
receipt.  See 38 C.F.R. §§ 3.273, 3.660.  

These adjustments reduce the overpayment by $923, to a total 
due of $4,693.  While this is short of the $3,195 that the 
veteran believes he is entitled to, as discussed above, the 
veteran's award should have been reduced, from the beginning, 
by the amount of the disability payments he was receiving at 
that time.  

Thus, the Board finds that $923 of the debt, representing the 
amount he was owed for the period from September through 
December, 2002, was not properly created, but that the 
remainder of the debt, in the amount of $4,693, was properly 
created, and, thus, is a valid debt.  The evidence is not so 
evenly balanced as to create a reasonable doubt, and, hence, 
the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Of the pension overpayment, $923 (and associated interest) 
was not properly created, and the veteran does not owe this.  
To that extent, the appeal is granted.  

The remaining pension overpayment, in the amount of $4,693, 
was properly created.  To that extent only, the appeal is 
denied.


REMAND

As noted above, the issue of waiver of the remaining $4,693 
overpayment requires further development, before a decision 
can be made.  Specifically, the claim was denied on the basis 
that a waiver request was not timely filed.  The law requires 
that a request for waiver be filed within 180 days following 
the date of notice of the debt.  The 180 day period may be 
extended if the individual requesting waiver demonstrated to 
the COWC that, as a result of an error by either the VA or 
the postal authorities, or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  If the request 
for waiver is not timely filed, it cannot be considered by 
VA.  

In this case, the veteran has not disputed having received 
this letter in a timely manner.  Rather, he argues that he 
submitted a letter disputing the debt in May 2003, and it was 
not until after he failed to obtain any written response from 
VA on the dispute that he finally filed an explicit waiver 
request.  In view of the intertwined nature of claims 
involving dispute and waiver of a single debt (particularly 
in this case), as discussed by the Court in Schaper, supra, 
the Board believes that this statement is highly relevant to 
the timeliness issue.  However, the claims file does not 
contain any copy of the May 2003 statement that was received 
prior to April 2004.  Therefore, the RO must attempt to 
verify whether this statement was received at VA within 180 
days of the debt notification.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain verification from the DMC as to 
whether a May 2003 statement in support of 
claim was received at that location, and, 
if so, the date of receipt.  

2.  Simultaneously (to avoid delay in 
processing the claim), ask the veteran to 
provide any details he can regarding the 
location to which he sent his May 2003 
statement disputing the debt, or any other 
information or evidence that would help 
verify that he mailed this statement, or 
that it was received by VA, before 
November 2003.  Follow up on any leads 
provided by the veteran.  

3.  After all information available has 
been assembled, review the issue of 
whether the request for waiver was timely 
filed, in view of the discussion on the 
previous page.  If the decision is adverse 
to the appellant, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.  

If the decision as to the timeliness issue 
is in the veteran's favor, develop the 
waiver issue on the merits, before 
forwarding it to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


